Per Curiam.
Defendant, who was originally charged with receiving and concealing stolen property over the value of $100, contrary to MCLA § 750.535 (Stat Ann 1971 Cum Supp § 28.803), tendered a plea of guilty to the circuit court misdemeanor of use of a motor vehicle without authority but without intent to steal, contrary to MCLA § 750.414 (Stat Ann 1954 Bev § 28.646). Throughout the proceeding he was represented by counsel. He was subsequently sentenced in the Eecorder’s Court to 23 to 24 months in prison. This case is submitted on the people’s motion to affirm pursuant to GCB 1963, 817.5(3). Defendant’s sole contention presented in support of this appeal is that the trial court failed to determine with a reasonable degree of certainty whether he committed the offense charged.
A review of the transcript reveals that the trial court fulfilled its responsibilities under GOB 1963, 785.3(2). See People v. Fargo (1970), 23 Mich App 81.
The motion to affirm is granted.